Citation Nr: 1540517	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  10-46 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a bilateral knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse



ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from December 1971 to December 1973 and had additional service with the Army National Guard from June 1982 to August 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 decision of the Regional Office (RO) in St. Paul, Minnesota.

In April 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

The Board previously considered this appeal in May 2013, and remanded these issues for further development in order to obtain an addendum VA examination opinion.  That development was completed, and the case returned to the Board for further appellate review.


FINDINGS OF FACT

The Veteran's bilateral knee disability is a result of service.


CONCLUSION OF LAW

The criteria to establish service connection for a bilateral knee disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for a Bilateral Knee Disability

The Veteran contends that he developed a left knee disability due to service, and subsequently established a right knee disability due to his left knee disability.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Active duty for training (ACDUTRA) is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  ACDUTRA is not defined as "active" service unless the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). 

A person entering into service is presumed sound except as to defects, infirmities, or disorders "noted" on service entrance.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The presumption of soundness does not apply when a claimant, Veteran, or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  In other words, the presumption of soundness generally does not apply to a period of ACDUTRA, unless a claimant had an entrance examination with no defects noted, prior to entering the period of ACDUTRA during which the injury or disease occurred.  Where a claim is based on a period of ACDUTRA, the presumption of aggravation is not applicable if the claimant has achieved "veteran" status during a prior period of service.  Id. at 48.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Arthritis is not a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.

However, a lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

Service treatment records reveal numerous complaints of knee pain throughout service.  On VA examination in May 2009, the Veteran endorsed bilateral knee pain since service due to running and frequent kneeling as a mechanic.  The examiner diagnosed bilateral knee osteoarthritis and opined that this diagnosis is "as least as likely as not" caused by or a result of service.  The examiner reasoned that frequent time spent on his knees as a mechanic could lead to the Veteran's bilateral knee osteoarthritis over time.  He further noted that the Veteran was diagnosed with bilateral prepatellar bursitis in the 1990's "would probably come from frequent kneeling." 

An addendum VA examination in September 2011 found that the Veteran's left knee replacement was not due to a minor contusion he incurred during service in 1986.  The examiner reasoned that "a minor contusion to the knee should heal relatively quickly with ice/rest and would not cause any kind of knee problem that would lead to a total knee replacement later on."  Another VA addendum opinion in June 2013 found that the Veteran's bilateral knee disability is not secondary to his bilateral pes planus.  Regardless, the Board finds the May 2009 VA examiner's opinion highly probative regarding a direct nexus to service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

In April 2012, the Veteran testified at a Board hearing before the undersigned.  He endorsed bilateral knee pain since service.  The Board finds the Veteran is competent and credible to report continuous symptomatology relating to his bilateral knee pain because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).

Based on the foregoing, and resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for a bilateral knee disability is warranted and the claim is granted.

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Board is granting, in full, the benefits sought on appeal and thus VA has no further duty to notify or assist.


ORDER

Entitlement to service connection for a bilateral knee disability is granted. 



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


